Order and judgment (one paper), Supreme Court, New York County (Irma Vidal Santaella, J.), entered on or about October 26, 1988, which granted the petition seeking a hearing on charges of, inter alia, misconduct during petitioner’s probationary period and the recovery of back pay from the date of dismissal, unanimously reversed, on the law, without costs or disbursements, and the petition dismissed.
Petitioner, appointed to a permanent position as a civil service employee pursuant to section 75 of the Civil Service Law, is not, as he argues, by virtue of his status as an honorably discharged veteran who served in time of war, entitled to notice and a hearing prior to his termination for unsatisfactory work performance after 18 weeks on probation. (Matter of Vaillancourt v New York State Liq. Auth., 153 *347AD2d 531, affd 75 NY2d 889.) Concur—Sullivan, J. P., Carro, Rosenberger, Ellerin and Rubin, JJ.